Citation Nr: 0703038	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating determination was sent to the 
appellant in January 2004.  A notice of disagreement was 
received in March 2004, a statement of the case was issued in 
September 2004, and a substantive appeal was received in 
December 2004.  In June 2006, the veteran was afforded a 
hearing at the VA Central Office.  A transcript of this 
hearing is of record.

In January 2007, the Board denied the veteran's motion to 
advance his case on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has described several events which he asserts 
created traumatic experiences during his service in Vietnam.  
During a July 2003 PTSD psychiatric evaluation and in a 
September 2003 statement, the veteran described witnessing a 
monk set himself on fire in front of a USO in Saigon at some 
point during 1969, being near an attack in which explosives 
were set off in a military police shack at the veteran's base 
in 1970, being in very close proximity to a Vietnamese woman 
when she was fatally hit by a U.S. military vehicle in the 
streets of Saigon in 1970, and having his life threatened 
when confronted during a violent student riot in Saigon 
around 1970.  In denying the veteran's claim, the RO noted 
that the record and the information provided offered an 
insufficient basis for a search to verify the claimed 
stressors.

The veteran's testimony at his June 2006 hearing before the 
Board provided some new information which may pertinently 
enhance the record.  The veteran identified that during his 
service in Vietnam from June 1969 to March 1971, he was 
stationed at a headquarters compound on the outskirts of 
Saigon, adjacent to Tan Son Nhut Air Base.  The veteran 
explained that the adjacent air base was attacked with 
mortars periodically during this time.  The veteran also 
explained experiencing fear due to being told that his 
headquarters compound had been aggressively attacked just 
prior to the veteran's arrival in Vietnam, during the Tet 
offensive.

The veteran's testimony also brought to light somewhat more 
detail regarding most of his previously claimed stressors.  
With regard to the incident of witnessing a monk light 
himself on fire during a demonstration, the veteran recalled 
that this took place in "uptown Saigon" in front of what he 
believes to be the main, or perhaps the only, USO facility in 
Saigon at the time.  The veteran believes that this incident 
occurred at some time from September 1969 through December 
1969.  With regard to the veteran's recollection of being 
caught amidst a violent student riot in Saigon, testimony 
indicates that he recalls that this occurred in Spring or 
Fall of 1970.  Also, regarding witnessing the death of a 
Vietnamese girl in an accident involving a U.S. military 
vehicle, the veteran recalled that the incident occurred near 
the U.S. embassy in Saigon at some point from December 1969 
to March 1970.

Given that multiple psychiatric reports associated with the 
claims folder show that the veteran is currently diagnosed 
with PTSD associated with events he describes as occurring 
during service in Vietnam, the Board observes that this 
appeal may turn on verification of the veteran's claimed 
stressors.  In this regard, the Board finds that the veteran 
was able to provide increasingly specific information during 
his hearing which could assist in a new attempt to verify his 
reported stressors.  A request should be made of the veteran 
to provide information that may help in identifying the date 
upon which he witnessed explosives used in attacking a 
military police shack near his base, as this incident was not 
elaborated upon by the veteran's hearing testimony but may be 
capable of verification.  Any reasonable additional steps 
should be accomplished which may verify the veteran's 
reported stressors during active service.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should also take steps to 
attempt to verify the veteran's alleged 
stressors involving experiences during 
service in Saigon.  These steps may 
include requesting more specific 
information from the veteran if necessary, 
particularly as regards the timing of the 
veteran's experience witnessing an 
explosives attack on a military police 
shack at his base.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  All 
pertinent available information, including 
the new information presented in the 
veteran's hearing testimony discussed 
above, should be summarized in a report 
and submitted to appropriate agencies for 
verification.  Any additional development 
recommended by a relevant agency should be 
accomplished.

3.  The RO should then review the file and 
make a formal determination with respect 
to which claimed stressors have been 
verified, if any.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


